         Case 1:20-cv-01393-DAD-JLT Document 5 Filed 12/07/20 Page 1 of 2


 1
 2
 3
 4
 5
 6
 7
 8                                  UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10
11   JOHN MELENDEZ, et al.,                          )   Case No.: 1:20-cv-01393 DAD JLT
                                                     )
12                   Plaintiffs,                     )   ORDER TO PLAINTIFF TO SHOW CAUSE WHY
                                                     )   SANCTIONS SHOULD NOT BE IMPOSED FOR
13          v.                                       )   THE FAILURE TO COMPLY WITH THE
14   DIAZ, et al.,                                   )   COURT’S ORDERS AND TO PROSECUTE THIS
                                                     )   ACTION; ORDER CONTINUING SCHEDULING
15                   Defendants.                     )   CONFERENCE
                                                     )
16
17          The plaintiffs initiated this action on September 28, 2020. (Doc. 1) The next day, the Court

18   issued the summonses (Doc. 3) and its order setting the mandatory scheduling conference to occur on

19   September 23, 2020. (Doc. 4) In its order setting the mandatory scheduling conference, the Court

20   advised counsel:

21          The Court is unable to conduct a scheduling conference until defendants have been served with
            the summons and complaint. Accordingly, plaintiff(s) shall diligently pursue service of
22          summons and complaint and dismiss those defendants against whom plaintiff(s) will not
            pursue claims. Plaintiff(s) shall promptly file proofs of service of the summons and complaint
23          so the Court has a record of service. Counsel are referred to F.R.Civ.P., Rule 4 regarding the
            requirement of timely service of the complaint. Failure to timely serve summons and complaint
24          may result in the imposition of sanctions, including the dismissal of unserved defendants.

25   (Doc. 4 at 1) Despite this, the plaintiffs have not filed proofs of service of the summons and complaint

26   and no defendant has appeared in the action. Therefore, the Court ORDERS,

27          1.       No later than December 22, 2020, the plaintiffs SHALL show cause why sanctions

28   should not be imposed for the failure to serve the summonses and complaint and file proofs of service.

                                                         1
         Case 1:20-cv-01393-DAD-JLT Document 5 Filed 12/07/20 Page 2 of 2


 1   Alternatively, the plaintiffs may file proofs of service;
 2          2.      Due the failure of any defendant to appear and the lack of proofs of service which
 3   would prevent entry of default, the scheduling conference is CONTINUED to February 22, 2021 at
 4   8:30 a.m.
 5          Plaintiffs are reminded of the service obligations under Fed. R. Civ. P. 4. Failure to
 6   comply may result in the imposition of sanctions, including the Court sua sponte dismissing
 7   unserved defendants.
 8
 9   IT IS SO ORDERED.
10
        Dated:     December 7, 2020                              /s/ Jennifer L. Thurston
11                                                       UNITED STATES MAGISTRATE JUDGE

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                          2
